Citation Nr: 0841584	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  02-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran reported active service from August 1979 to 
August 1983.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The veteran has raised the issues of an earlier effective 
date with respect to his increased rating for residuals of a 
hemorrhoidectomy, and entitlement to service connection for a 
hernia, including as secondary to his service-connected 
residuals of a hemorrhoidectomy.  Those issues, which have 
not been adjudicated, are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The veteran contends that the symptomatology associated with 
his service-connected residuals of a hemorrhoidectomy is more 
severe than that which is reflected by the currently assigned 
20 percent rating.  The 20 percent disability rating is the 
highest disability rating assignable for hemorrhoids.  A 
disability rating in excess of 20 percent would require the 
presence of prolapse or stricture of the rectum; stricture of 
the anus; or impairment of sphincter control.  38 C.F.R. § 
4.114, Diagnostic Codes 7332, 7333, 7334 (2008).  

The veteran has alleged that his hemorrhoids have resulted in 
rectal bleeding, chronic constipation, and other chronic 
conditions of the lower gastrointestinal (GI) tract.  Indeed, 
an October 2005 sigmoidoscopy demonstrated chronic rectal 
bleeding and prolapsed, internal hemorrhoids.  Further, an 
August 2007 colonoscopy revealed significant hemorrhoidal 
disease, anal fissures, and anal sphincter spasm.  Thus, 
there is recent medical evidence that the veteran has 
sphincter control impairment and that a higher rating may be 
warranted if such a condition were found to have been caused, 
or chronically worsened by the service-connected hemorrhoids 
or the veteran's hemorrhoid surgery.  The veteran, however, 
has not been afforded a recent VA examination with respect to 
the severity and current manifestations of his hemorrhoids; 
in fact, his last VA examination for this condition was 
conducted in August 1999.  The Board finds that a more 
current and comprehensive evaluation is needed to 
appropriately evaluate the veteran's claimed disorders.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that when a veteran claims 
that a disability is worse than when originally rated (or 
last examined by VA), and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the 
veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see also, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Green v. 
Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 
(April 7, 1995).

Finally, it is noted that, during the course of the current 
appeal, additional notification requirements have been issued 
by the Court with regard to increased rating claims.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Since the 
veteran has not been provided the required notice, this 
should be accomplished on remand. The Board further notes 
that VA Fast Letter 08-16 addresses current requirements and 
should be followed.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent VCAA 
notice which complies with Vazquez-
Flores v. Peake, per VA Fast Letter 08-
16.  At a minimum, the veteran should 
be advised as to the information and 
evidence needed for his claim for an 
increased rating for residuals of a 
hemorrhoidectomy, as outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  He should be notified that, 
to substantiate his claim, he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of his disability and the 
effect that worsening has on his 
employment and daily life.  Further, he 
should be provided notice of the 
diagnostic codes under which his 
hemorrhoidal disability is or could be 
rated, to include Diagnostic Codes 
7332-7335.

2.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of his service-
connected hemorrhoids.  Prior to the 
examination, the examiner is requested 
to review the claims folder.  The 
following matters should be addressed 
by the examiner/reviewing physician:

(a) Describe the severity and all 
current manifestations of the veteran's 
hemorrhoids;

(b) If the veteran is found to have any 
related disorder(s) of the lower G.I. 
tract, such as chronic constipation, 
impairment of sphincter control, and/or 
stricture or the prolapse of the 
anus/rectum, provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder was 
caused or chronically worsened by the 
service-connected hemorrhoids or 
hemorrhoid surgery.  To the extent 
possible, the manifestations of any 
nonservice-connected disorders should 
be distinguished from those of the 
service-connected disability.

(c) In rendering his/her opinion, the 
examiner should specifically take note 
and comment upon the most recent 
colonoscopy (dated August 22, 2007), 
which revealed significant hemorrhoidal 
disease, chronic constipation, anal 
fissures, and sphincter spasms.

The complete rationale for all opinions 
expressed must be provided in the 
examination report.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

3.  Following the above, readjudicate 
the veteran's claim for an increased 
rating for residuals of his 
hemorrhoidectomy.  The RO/AMC should 
specifically consider whether separate 
ratings under 38 C.F.R. § 4.71a, 
Diagnostic Codes 7332 to 7335.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and include the 
regulations providing the current 
rating criteria for rating spine 
disabilities.  The veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



